Cite as 2015 Ark. App. 630

                ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No. CR-15-370


                                                Opinion Delivered   November 4, 2015
GADRIAN HILL
                              APPELLANT         APPEAL FROM THE BRADLEY
                                                COUNTY CIRCUIT COURT
                                                [NO. CR-2014-8-4]
V.
                                                HONORABLE DON GLOVER,
                                                JUDGE
STATE OF ARKANSAS
                                APPELLEE        AFFIRMED



                          PHILLIP T. WHITEAKER, Judge

       Appellant Gadrian Hill was convicted by a Bradley County jury of breaking or

entering into a vending machine and was sentenced by the court to twelve years in the

Arkansas Department of Correction. He appeals the sufficiency of the evidence. While he

admits there was evidence of damage to the vending machine, he claims there was no

evidence that he actually gained access to the portion of the machine containing the money;

therefore, at most, he was only guilty of attempted breaking or entering. Because such

evidence is unnecessary, we affirm.

       The facts of this case are fairly straightforward. The Warren Police Department was

conducting investigations into vending-machine vandalism and theft. The modus operandi

was for dispatch to receive a 911 call indicating shots had been fired. When officers were

dispatched to the area of interest for the discharge of shots, the vandalism and theft would
                                 Cite as 2015 Ark. App. 630

occur at another location. At approximately 10:20 p.m. on February 6, 2014, a dispatcher

received a similar 911 call of the discharge of shots. Suspecting that the phone calls were a

diversionary tactic designed to facilitate a vending-machine theft, the officers decided to

conduct surveillance on several vending machines in town in addition to responding to the

area of interest.

       At approximately 2:00 a.m. on February 7, Officer Michael Sharp observed Hill walk

up and strike a vending machine with a metallic object. The front of the machine was

damaged, and the validator, which verifies paper currency, was detached and turned sideways,

providing full access to the money inside. Officer Sharp confronted Hill, who fled. Officer

Sharp gave chase and ultimately apprehended Hill. No money had been taken from the

machine.

       Hill was subsequently charged with breaking or entering, and the foregoing evidence

was presented by the State. At the close of the State’s case, counsel for Hill made a motion

for directed verdict arguing that there was no evidence that Hill broke into or entered the

machine.1 Counsel admitted that there was evidence that Hill took a hammer and broke parts

of the machine and that there was evidence that it was Hill’s intent to steal the money inside.

However, he asserted that Hill’s actions were not sufficient to complete the crime. He argued

that, at the time of the officer’s arrival, Hill was still hammering on the machine in an attempt

to gain access and that, even though Hill may have actually been able to access the money at


       1
          Hill was also charged and tried with the breaking or entering of two vending
machines that were the subject of an earlier incident. The trial court, however, granted a
directed verdict on those two counts at the close of the State’s case.

                                               2
                                 Cite as 2015 Ark. App. 630

that point, there was no evidence that he had attempted to do so or that he had obtained any

money from the machine. Instead, he was interrupted by Officer Sharp before he could

complete the crime.

       The court denied the motion, finding that there was sufficient evidence given the

testimony that the machine was sufficiently damaged to allow full access to the money. Hill

renewed his motion at the close of all the evidence and the court again denied it. The jury

subsequently convicted Hill of the charge.

       Hill now appeals his conviction, challenging the sufficiency of the evidence.

Challenges to the sufficiency of the evidence to support a conviction are considered in the

light most favorable to the State, considering only the evidence in favor of the guilty verdict.

Haire v. State, 2010 Ark. App. 89. The conviction is affirmed if supported by substantial

evidence, that is, evidence forceful enough to compel a conclusion one way or the other

beyond suspicion or conjecture. Id. The fact that evidence is circumstantial does not render

it insubstantial. Geer v. State, 75 Ark. App. 147, 55 S.W.3d 312 (2001). Circumstantial

evidence may be used to support a conviction if it is consistent with the defendant’s guilt and

inconsistent with any other reasonable conclusion; this determination is a question of fact for

the fact-finder. Baughman v. State, 353 Ark. 1, 110 S.W.3d 740 (2003). The finder of fact

is also tasked with determining what portions of the witnesses’ testimony are credible and

must resolve all questions of conflicting testimony and inconsistent evidence. Id. The jury

is permitted to draw any reasonable inference from circumstantial evidence to the same extent

that it can from direct evidence; it is only when circumstantial evidence leaves the jury solely


                                               3
                                  Cite as 2015 Ark. App. 630

to speculation and conjecture that it is insufficient as a matter of law. Deviney v. State, 14 Ark.

App. 70, 685 S.W.2d 179 (1985).

       Hill was charged with and convicted of breaking or entering. A person commits the

offense of breaking or entering if he enters or breaks into any vending machine or product

dispenser with the purpose of committing a theft or felony. Ark. Code Ann. § 5-39-202(a)(3)

(Repl. 2013). A violation occurs when a container of the sort described in the statute is

sufficiently broken or altered so that the contents or inner works of the device become

accessible to entry of any kind. Stout v. State, 304 Ark. 610, 616–17, 804 S.W.2d 686, 690

(1991). Whether coins or money are actually removed is irrelevant. Id. What is relevant is

the intent of the actor. Intent may be inferred; proof of actual theft is not required. See, e.g.,

Watson v. State, 358 Ark. 212, 188 S.W.3d 921 (2004) (holding that the jury could infer intent

to deprive the owners of property where appellant’s claim that he left the whereabouts of the

property on the owner’s answering machine was controverted by the fact that the owners

reported the property stolen, the property was not recovered for a week, and the property was

recovered by the police, not the owners); Smith v. State, 346 Ark. 48, 55 S.W.3d 251 (2001)

(holding that where videotape showed appellant approaching the gun cabinet six times and

walking around and behind the counter three times before opening a display case and

removing a gun, there was sufficient evidence for the jury to infer that appellant intended to

commit theft); King v. State, 256 Ark. 778, 510 S.W.2d 876 (1974) (holding that there was

sufficient circumstantial evidence to convict appellant of burglary even where appellant

claimed that an unidentified person had forced him at gunpoint to break into the building and


                                                4
                                 Cite as 2015 Ark. App. 630

where no property was missing from the building); Kendrick v. State, 37 Ark. App. 95, 823
S.W.2d 931 (1992) (holding that, in the absence of evidence of other intent or explanation

for breaking or entering an occupiable structure at night, the usual purpose is theft, especially

where appellant was seen kneeling by the back door of the victim’s home and prying at the

door with a knife and attempting to flee when approached).

       Here, there was evidence that Hill struck the machine with a hammer to the point that

there was full access to the money contained therein. He admitted that he struck the machine

with the intent to steal the money contained inside. On this evidence, it was reasonable for

the jury to infer that Hill sufficiently broke into the machine with the purpose of committing

a theft for the purposes of breaking or entering; it is immaterial that he did not actually take

any money from the machine. Accordingly, we find sufficient evidence to support the

conviction and affirm.

       Affirmed.

       GLOVER and BROWN, JJ., agree.

        Joseph P. Mazzanti III, for appellant.

       Leslie Rutledge, Att’y Gen., by: Brooke Jackson, Ass’t Att’y Gen., for appellee.




                                                 5